DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapuis (3.699.966).
With respect to claim 8, Chapuis discloses an absorbent core, as shown in figure 3, comprising a longitudinally folded multi-layer absorbent laminate comprising a substrate laminate layer 6 and an absorbent layer 7. The absorbent laminate is folded to form a longitudinally folded multi-layer absorbent laminate of four layers of laminate, as shown in figure 3. The laminate has two lateral sides and a width, as shown in figure 3. The first one of the layers spans the entire width. The second one of the layers has two portions that extend inwardly relative to the sides to first folds separated by a first lateral distance. The third one of the layers has two portions that extend outwardly from the first folds towards the sides to second folds and is disposed between the first and second layers. The fourth one of the layers has two portions that extend from the second folds inwardly and is disposed between the second and third layers. The laterally opposing portions of the second and third layers define a longitudinally extending channel 2 above the first layer and between the first folds, as shown in figure 3.
Chapuis discloses all aspects of the claimed invention with the exception of the absorbent layer containing SAP. The use of superabsorbent polymers in the absorbent core of an absorbent article is well-known in the art to improve the absorbent capacity of the core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent layer of Chapuis with SAP to achieve the predictable result of improving the absorbent capacity of the core.
With respect to claim 10, the substrate layer 6 comprises a lower laminate layer and the absorbent layer 7 comprises an upper laminate layer, as shown in figure 3.
With respect to claim 11, Chapuis discloses all aspects of the claimed invention with the exception of an adhesive positioned between the upper and lower laminate layers. The use of adhesive between layers of an absorbent laminate is well-known in the art to hold the laminate together. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide an adhesive between the upper and lower laminate layers of Chapuis to achieve the predictable result of securing the layers of the laminate together.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (3,865,111).
With respect to claim 12, Brooks discloses an absorbent core as shown in figure 1, comprising a longitudinally folded multi-layer absorbent laminate comprising a substrate laminate layer 16 and an absorbent layer 20. The absorbent laminate is folded to form a longitudinally folded multi-layer absorbent laminate of four layers of laminate, as shown in figure 2. The laminate has two lateral sides and a width, as shown in figure 2. The first one of the layers spans the entire width. The second one of the layers has two portions that extend inwardly relative to the sides to first folds separated by a first lateral distance. The third one of the layers has two portions that extend outwardly from the first folds towards the sides to second folds and is disposed on the side of the second layer opposite the first layer. The fourth one of the layers has two portions that extend from the second folds inwardly and is disposed on a side of the third layer opposite the second layer. The laterally opposing portions of the second and third layers define a longitudinally extending channel above the first layer and between the first folds, as shown in figure 2.
Brooks discloses all aspects of the claimed invention with the exception of the absorbent layer containing SAP. The use of superabsorbent polymers in the absorbent core of an absorbent article is well-known in the art to improve the absorbent capacity of the core. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent layer of Brooks with SAP to achieve the predictable result of improving the absorbent capacity of the core.
Allowable Subject Matter
Claims 1-7 and 15-17 are allowed.
Claims 9 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-7 and 13-17, the prior art of record does not disclose the claimed invention, an absorbent layer folded to form a longitudinally folded multi-layer absorbent laminate of at least five layers of laminate. The closest prior art of record, Chapuis and Brooks, only disclose four layers of laminate and provides no motivation to fold the absorbent layer to form additional layers. With respect to claim 9, the closest prior art of record, Chapuis, does not disclose nor suggest any material inserted within the channel. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781